



Exhibit 10.4






AMENDMENT TO THE RESTRUCTURING SUPPORT AGREEMENT
This Amendment (this “Amendment”), dated as of April 22, 2016, is made by
Seventy Seven Energy Inc. and each of its affiliates that is party hereto
(collectively, the “Company”) and each of the Restructuring Support Parties that
is a party hereto.
WHEREAS, the Company and the Restructuring Support Parties are parties to that
certain Restructuring Support Agreement, dated April 15, 2016 (as amended,
modified or supplemented from time to time, the “RSA” or the “Agreement”);
WHEREAS, capitalized terms used and not otherwise defined herein have the
meanings set forth in the RSA;
WHEREAS, Section 31 of the RSA provides, among other things, that the RSA may be
amended with the written consent of both (i) the Company and (ii) Requisite
Consenting Creditors; and
WHEREAS, the parties desire to amend the RSA in order to extend the timeline for
commencing solicitation of the Plan and certain other Milestones set forth in
Section 6 of the RSA.
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein and in the RSA and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1.
Section 6(a) of the RSA is hereby amended such that references to April 22, 2016
therein are changed to April 29, 2016.

2.
Section 6(b) of the RSA is hereby amended such that references to May 26, 2016
therein are changed to June 2, 2016.

3.
Section 6(d) of the RSA is hereby amended such that references to June 9, 2016
therein are changed to June 16, 2016.

4.
Section 6(e) of the RSA is hereby amended such that references to June 29, 2016
therein are changed to July 6, 2016.

5.
Section 6(f) of the RSA is hereby amended such that references to July 6, 2016
therein are changed to July 13, 2016.

6.
Section 6(g) of the RSA is hereby amended such that references to July 22, 2016
therein are changed to July 29, 2016.

7.
This Amendment and the RSA, together, contain the complete agreement among the
Company and the Restructuring Support Parties and supersede any prior
understandings, agreements, letters of intent or representations by or among
such parties, written or oral, to the extent they relate to the subject matter
hereof. Except as specifically amended hereby, the RSA, as amended hereby, shall
remain in full force and effect.

 
[Signature Pages Follow]











--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been duly executed to be effective as of
the date first written above.
 
Seventy Seven Energy Inc.
 
 
 
 
By:
/s/ Cary Baetz
 
Name:
Cary Baetz
 
Title:
Chief Financial Officer and Treasurer
 
 
 
 
Seventy Seven Finance Inc.
 
 
 
 
By:
/s/ Cary Baetz
 
Name:
Cary Baetz
 
Title:
Chief Financial Officer and Treasurer
 
 
 
 
Seventy Seven Operating LLC
 
 
 
 
By:
/s/ Cary Baetz
 
Name:
Cary Baetz
 
Title:
Chief Financial Officer and Treasurer
 
 
 
 
Seventy Seven Land Company LLC
 
 
 
 
By:
/s/ Cary Baetz
 
Name:
Cary Baetz
 
Title:
Chief Financial Officer and Treasurer
 
 
 
 
Keystone Rock & Excavation, L.L.C.
 
 
 
 
By:
/s/ Cary Baetz
 
Name:
Cary Baetz
 
Title:
Chief Financial Officer and Treasurer
 
 
 
 
Performance Technologies, L.L.C.
 
 
 
 
By:
/s/ Cary Baetz
 
Name:
Cary Baetz
 
Title:
Chief Financial Officer and Treasurer
 
 
 
 
PTL Prop Solutions, L.L.C.
 
 
 
 
By:
/s/ Cary Baetz
 
Name:
Cary Baetz
 
Title:
Chief Financial Officer and Treasurer






--------------------------------------------------------------------------------






 
Western Wisconsin Sand Company, LLC
 
 
 
 
By:
/s/ Cary Baetz
 
Name:
Cary Baetz
 
Title:
Chief Financial Officer and Treasurer
 
 
 
 
Nomac Drilling, L.L.C.
 
 
 
 
By:
/s/ Cary Baetz
 
Name:
Cary Baetz
 
Title:
Chief Financial Officer and Treasurer
 
 
 
 
SSE Leasing, LLC
 
 
 
 
By:
/s/ Cary Baetz
 
Name:
Cary Baetz
 
Title:
Chief Financial Officer and Treasurer
 
 
 
 
Great Plains Oilfield Rental, L.L.C.
 
 
 
 
By:
/s/ Cary Baetz
 
Name:
Cary Baetz
 
Title:
Chief Financial Officer and Treasurer
 
 
 
 
AGREED TO AND ACCEPTED
 
 
 
 
this 22nd day of April, 2016
 
AXAR CAPITAL MANAGEMENT, LLC, on behalf
 
of itself and the funds it manages
 
By:
/s/ Andrew Axelrod
 
Its: Authorized Signatory
 
 
 
 
AGREED TO AND ACCEPTED
 
 
 
 
this 22nd day of April, 2016
 
BLUEMOUNTAIN CAPITAL MANAGEMENT, LLC, on
 
behalf of itself and the funds it manages
 
By:
/s/ David M. O'Mara
 
Its: Authorized Signatory
 
 
 
 
AGREED TO AND ACCEPTED
 
 
 
 
this 22nd day of April, 2016
 
MUDRICK CAPITAL MANAGEMENT, LLC on behalf
 
of itself and the funds it manages
 
By:
/s/ Jason Mudrick
 
Its: Authorized Signatory




